Citation Nr: 1614273	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-11 456A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a separate compensable rating for a neurological impairment related to service-connected low back strain.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for recurrent low back strain and assigned an initial disability rating of 20 percent, and then reopened and denied the issue of service connection for arthritis of the lumbar spine.  

This case was first before the Board in February 2015, where the Board denied a higher initial disability rating for the service-connected low back strain in excess of 20 percent, found that new and material evidence had not been received to reopen the issue of service connection for lumbar spine arthritis, and remanded the issue of entitlement to a TDIU.  The Veteran appealed the February 2015 Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2015 Order, the Court granted a Joint Motion for Partial Remand (JMR) and remanded the matter for action consistent with the terms of the JMR.

Specifically, the parties agreed that the Board erred in its disability rating analysis by failing to adequately address evidence that the Veteran may have been entitled to a separate rating for neurological impairment stemming from the service-connected low back strain.  In the instant decision, the Board specifically finds that the evidence reflects that the Veteran has a diagnosed neurological impairment of bilateral lower extremity radiculopathy, and then considers whether such neurological impairment is related to the service-connected low back strain.  As such, the Board has met its responsibility to fully comply with the Court's order.  See Forcier v. Nicholson, 19 Vet. App. 414 (2006) (holding that the duty to ensure compliance with a Court Order extends to the terms of the agreement struck by the parties that forms the basis of the JMR).

In the JMR, the parties also agreed that the Board should discuss evidence that the Veteran had flare-ups of spinal disability symptoms occurring approximately every five to six months and lasting for one to two days, "to the extent that it finds it pertinet to the question of Appellant's entitlement to a separate disability rating based upon neurological impairment."  As the Board finds in the instant decision 
1) that the Veteran has a currently diagnosed neurological impairment of bilateral lower extremity radiculopathy, and 2) that a separate compensable rating is not warranted as the neurological impairment is caused by the non-service-connected lumbar spine arthritis, the Board finds that this additional evidence regarding the frequency, severity, and duration of flare-ups is not pertinent to the question of separate rating for neurological disability.  See 38 C.F.R. § 4.14 (2015) (prohibiting the use of non-service-related disorders to rate service-connected disabilities).  

Per the JMR, the Board's denial of a higher initial disability rating for the service-connected low back strain, and the Board's finding that new and material evidence had not been received to reopen the issue of service connection for lumbar spine arthritis, were not issues contemplated by the JMR, and the issues should be dismissed.  As such, per the JMR, the only issue remanded by the Court's order is the question of whether a separate compensable rating for neurological impairment stemming from the service-connected low back strain is warranted.

Further, in its February 2015 decision, the Board remanded the issue of entitlement to a TDIU for the issuance of notice and to submit the issue to the Director of Compensation and Pension Service for TDIU consideration under 38 C.F.R. § 4.16(b).  For the reasons discussed below, it does not appear that the Board's remand directives were complied with by the RO.  As such, the Board must again remand the issue of entitlement to a TDIU to ensure compliance with the February 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).

In October 2014, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in St. Petersburg, Florida, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  Since the issuance of the statement of the case (SOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided in writing in December 2015.  38 C.F.R. § 20.1304 (2015).
 
The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the neurological impairment of bilateral lower extremity radiculopathy.

2.  The diagnosed bilateral lower extremity radiculopathy is related to the non-service-connected arthritis of the lumbar spine, and not the service-connected low back strain.

3.  No other neurological impairment, to include erectile dysfunction, is related to the service-connected low back strain.


CONCLUSION OF LAW

The criterial for a separate compensable rating for bilateral lower extremity radiculopathy, or any other neurological impairment, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.21, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issue of entitlement to a TDIU, the Board need not address its duties to notify and to assist as to that issue.

As the separate compensable rating issue arises from the Veteran's disagreement with the initial rating following the grant of service connection for low back strain, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. 
§ 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran received a VA peripheral nerve examination in October 2015.  The examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the VBMS file, conducted an in-person examination, and rendered the requested findings.  Further, the Veteran received adequate spinal examinations and opinions during the course of this appeal. 

All relevant documentation, including VA, private, and Social Security Administration (SSA) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue of a separate compensable rating for a neurological impairment related to service-connected low back strain.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Separate Compensable Rating for Neurological Impairment

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2015).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran has advanced having a neurological impairment stemming from the service-connected low back strain.  Specifically, the Veteran has regularly conveyed having pain that radiated from the back into the lower extremities.  

Initially, the Board finds that the Veteran is currently diagnosed with the neurological impairment of bilateral lower extremity radiculopathy.  The report from the October 2015 VA peripheral nerve examination reflects that the VA examiner diagnosed radiculopathy of the left and right lower extremities. 

The Board has also considered whether the Veteran was diagnosed with any other neurological impairment that may be related to the service-connected spinal disability.  As discussed below, the VA examiner at an October 2009 VA spinal examination diagnosed the Veteran with erectile dysfunction.  Upon examination, the VA examiner assessed that the erectile dysfunction was not related to the service-connected low back strain.  Further, the VA examiner at a November 2014 VA spinal examination opined that, upon examination and review of the relevant evidence, the Veteran had no neurological impairments, including erectile dysfunction, related to the service-connected low back strain.  

The weight of the evidence, including VA treatment (medical) records, is against linking the erectile dysfunction to any spinal disability.  Further, the Veteran has not advanced that the erectile dysfunction is related to the service-connected spinal disability, and the issue was not raised by the parties in the JMR.  Absent probative evidence to the contrary, the Board finds the VA spinal examinations assessing that the erectile dysfunction is not related to any spinal disability to be of significant probative value.  As such, the Board finds that in the instant decision it only need consider whether the currently diagnosed bilateral lower extremity radiculopathy is related to the service-connected low back strain.  

After a review of all the evidence, lay and medical, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a separate compensable disability rating for the bilateral lower extremity radiculopathy.  Specifically, a separate rating is not warranted because the evidence reflects that the radiculopathy is caused by the non-service-connected arthritis of the lumber spine and not the service-connected low back strain.

The Veteran received a VA spinal examination in October 2009.  As to neurological impairment, upon examination it was noted that the Veteran had no urinary incontinence, urinary urgency, urinary retention, urinary frequency, nocturia, fecal incontinence, obstipation, numbness, paresthesias, leg for foot weakness, falls, or unsteadiness.  While the Veteran did have erectile dysfunction, the VA examiner opined that it was not caused by the service-connected low back strain, and that it was being treated with medications.  At the conclusion of the examination the VA examiner stated that the basic neurological examination performed at that time was normal.  The Veteran was diagnosed with the separate back disabilities of recurrent low back strain and arthritis of the lumbar spine.

In a corresponding October 2009 opinion, the VA examiner opined that there was no relationship between the now service-connected low back strain and the non-service-connected lumbar spine arthritis.  The VA examiner explained that arthritis involves the bone of the spinal column.  In severe arthritis of the spine, excessive bone degeneration and spurring can cause compression of spinal nerves, which, in turn, can cause numbness, tingling or pain to radiate to other parts of the body and localized spinal stiffness; however, the Veteran's then current X-rays showed only minimal arthritis, which the radiologist described as non-significant.  The VA examiner went on to note that service treatment records pertaining to the back show that the Veteran denied radiating pain or nerve involvement type symptoms.  The VA examiner opined that there was no direct correlation or cause and effect relationship between the low back soft tissue strain in the late 1970s and the minimal (not severe) arthritis 30 years later.  The VA examiner went on to opine that the arthritis was most likely due to aging.

An addendum to the October 2009 VA examination and opinion was obtained in June 2011.  Again, after reviewing the relevant evidence of record, the VA examiner opined that the lumbar spine arthritis was most likely the result of the normal physical strains of aging.  Further, the VA examiner opined that the non-service-connected arthritis was not aggravated by the service-connected low back strain.  The Veteran received another VA spinal examination in November 2014.  At that time, the Veteran was found to have no radicular symptoms.  The Veteran had no other neurologic abnormalities (including erectile dysfunction) that were found to be related to the service-connected spinal disability.  

In October 2015, the Veteran received a VA peripheral nerves examination.  Upon examination, the Veteran was diagnosed with radiculopathy of the left and right lower extremities.  At the conclusion of the examination, the VA examiner opined that it was less likely than not that the bilateral lower extremity radiculopathy was related to the service-connected low back strain.  The VA examiner explained that radiculopathy is not a disability that would result from recurrent low back strains.  Rather, it was more likely that the radiculopathy was due to the non-service- connected arthritis of the lumbar spine.  The VA examiner also went on to explain that there was "neither evidence in the medical literature, consensus in the medical community, nor evidence in this specific case that supports a causal/aggravation relationship between chronic sprain and spinal arthritis."

An April 2007 VA treatment record, under assessment, noted that the Veteran had "lumbar arthritis, right lower extremity weakness, radiculopathy."  Such statement joining the symptoms of weakness and radiculopathy with arthritis without differentiation, tends to show that the currently diagnosed bilateral lower extremity radiculopathy is related to the non-service-connected arthritis of the lumbar spine, rather than the service-connected low back strain.  The Board has reviewed the extensive VA, private, and SSA medical records.  While some of these documents address the radicular symptoms and the fact the Veteran's back was injured in service, none of the records provides an opinion that the currently diagnosed bilateral lower extremity radiculopathy is caused by the service-connected low back strain rather than the non-service-connected lumbar spine arthritis.

The Board acknowledges the Veteran's own contentions that the currently diagnosed bilateral lower extremity radiculopathy is caused by the service-connected low back strain and/or that service-connection is warranted for all currently diagnosed spinal disabilities, but finds that, under the facts of this case, as a lay person the contentions are entitled to little probative weight as such questions are medically complex.  Such opinions would require knowledge of the processes and interactions of the orthopedic system with the neurologic system and the ability to differentiate between two possible etiologies of neurological disorders, namely, back strain or back arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  

The etiology of the Veteran's orthopedic disabilities in this case involve complex medical etiological questions dealing with the origin and progression of various joints of the orthopedic system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate orthopedic symptoms such as pain and numbness experienced at any time, he is not competent in this case to opine on the cause of the lower extremity radiculopathy and/or the relationship between back strain and arthritis, or to specifically differentiate the etiology of neurological symptoms (whether back strain or arthritis) involving possible etiologies near the same anatomical location, because such medical opinions require specific medical knowledge and training that the Veteran has not been shown to possess and involve complex medical questions involving neurological-orthopedic relationships.

Finally, as discussed above, various VA examiners have provided adequate opinions that the non-service-connected lumbar spine arthritis was not caused or aggravated by the service-connected low back strain; therefore, service connection for arthritis of the lumber spine is not warranted, and a separate compensable rating for bilateral lower extremity radiculopathy cannot be granted on that basis.  See 38 C.F.R. § 3.310.  Even if the Board did not have such opinions, or if evidence were present in the record indicating that direct or presumptive service connection for lumbar spine arthritis may be warranted, the Board is barred from such considerations at this time.  As noted above, in its February 2015 decision, the Board specifically found that new and material evidence had not been received to reopen the issue of service connection for lumbar spine arthritis, and the Veteran specifically withdrew this issue in the JMR.  As such, the Board's February 2015 decision to deny reopening of service connection for arthritis became final; the Board is bound at this time by the previous final decisions finding that service connection is not warranted for arthritis of the lumbar spine.  38 U.S.C.A. 
§ 7104 (West 2014); 38 C.F.R. § 20.1100 (2015). 

For these reasons, the Board finds that the weight of the evidence is against service connection or the assignment of a separate compensable rating for bilateral lower extremity radiculopathy, or any other neurological impairment.  A VA examiner has specifically opined that the cause of the lower extremity radiculopathy is the non-service-connected lumbar spine arthritis and not the service-connected low back strain.  The evidence does not support a finding that the Veteran is entitled to service connection for arthritis of the lumbar spine, and the Board does not have jurisdiction to consider such a question even if the record currently suggested otherwise.  Further, two VA examiners found that the Veteran's erectile dysfunction is not related to a back/spinal disability, service connected or otherwise.  As the preponderance of the evidence is against assignment of a separate compensable rating for a neurological impairment, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted in this matter.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, in its February 2015 decision, the Board found that, citing to the relevant case law and regulation, the Veteran's back symptomatology was specifically considered under the schedular rating criteria for orthopedic disabilities.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are incorporated as part of the schedular rating criteria).  This finding was not disturbed on appeal to the Court, and continues to be supported by the evidence of record.  Further, in the instant decision, the Board finds that the Veteran is not entitled to a separate compensable rating for bilateral lower extremity radiculopathy, or any other neurological impairment because these are caused by non-service-connected arthritis of the lumbar spine.  As no schedular rating is warranted, the Board need not consider whether an extraschedular rating is warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

Comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned ratings are, therefore, adequate.  Absent any exceptional factors, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

A separate compensable rating for bilateral lower extremity radiculopathy, or any other neurological impairment, is denied.


REMAND

TDIU

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

In its February 2015 decision, the Board found that the issue of entitlement to a TDIU had been raised by the Veteran during the October 2014 Board hearing.  The Board remanded the issue and directed the AOJ to issue the Veteran appropriate notice concerning entitlement to a TDIU and to refer the issue to the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (2015).

The record reflects that in March 2015 VA sent the Veteran a letter informing of the evidence required to support a TDIU claim.  Subsequently, in October 2015, the RO issued a rating decision granting service connection for depression and denying service connection for bilateral lower extremity radiculopathy.  The decision included the following note, "IU was considered but not inferred as Veteran's employment status is unknown."  Then, in February 2016, the Veteran filed a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  It does not appear the AOJ took any action upon receiving the form.

From the Board's review of the records, it does not appear that, per the Board's February 2015 remand directives, the issue of entitlement to a TDIU was referred to the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  As such, the issue of entitlement to a TDIU must again be remanded for such referral; however, the Board notes that during the course of this appeal the Veteran was granted service connection for depression with an initial 70 percent disability rating from September 25, 2014, bringing the combined schedular rating from 20 to 80 percent from that date to meet the 38 C.F.R. § 4.16(a) criteria for TDIU eligibility; therefore, the VA Director of Compensation and Pension Service need only address entitlement to a TDIU pursuant to 38 C.F.R. § 4.16(b) for the period prior to September 25, 2014.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning the service-connected disabilities.  Further, the AOJ should attempt to obtain any outstanding VA medical records for the period from July 2015.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to any private treatment received for service-connected disabilities during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period from July 2015.

3.  Refer the issue of entitlement to a TDIU prior to September 25, 2014 to the VA Director of Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (single service-connected disability rated less than 60 percent disabling).

4.  Then, adjudicate the issue of entitlement to a TDIU for the relevant periods on appeal.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


